Citation Nr: 0838360	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-38 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for hearing loss, 
right ear.


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The veteran had periods of active duty for training and 
inactive duty training between September 1968 and April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.

In October 2007, the veteran submitted a letter to the RO, in 
support of his right ear hearing loss claim, in which he 
indicated that he experienced difficulty walking in a 
straight line and had a tendency to walk to his left.  This 
statement was accepted by the RO as a formal claim for 
service connection for vertigo.  In November 2007, however, 
the veteran advised the RO that he did not wish to proceed 
with such a claim.  Nonetheless, a rating decision was issued 
in January 2008 which denied service connection for vertigo.  
Subsequently, in a February 2008 letter, the veteran 
clarified that he "NEVER claimed [he had] VERTIGO" 
(emphasis infra.) and he never appealed the November 2007 
rating decision.  As such, his claim of entitlement to a 
compensable evaluation for right ear hearing loss is the sole 
issue in this case.


FINDING OF FACT

The veteran has not been service connected for any hearing 
loss in his left ear, and audiometric testing shows that he 
has, at worst, Level VIII hearing in his right ear.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.85, 4.86, Table VI, Table VIA, Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  


Where service connection and/or entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 
(1994); 38 C.F.R. § 4.2.  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Right ear hearing loss

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent 11 categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
vertical columns of Table VI represent 11 categories of 
decibel loss based on the pure audiometry test.  The 
numerical designation of impaired efficiency (I through XI) 
will be determined for each ear by intersecting the 
horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation level of "V," and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "exceptional patterns 
of hearing impairment." Specifically, these are cases where 
the puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, or where the puretone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86.

From the outset, the Board notes that the veteran has never 
been service connected for any hearing loss in his left ear, 
nor has any such claim been made.  Under the circumstances, 
his left ear will be treated as having Level I hearing for 
purposes of applying Diagnostic Code 6100 to evaluate the 
veteran's right ear hearing loss.

In November 2005, the veteran sought treatment from a private 
physician for complaints of decreased hearing in both ears.  
The private physician noted, in line graph form, that the 
veteran registered a puretone threshold of approximately 60 
decibels in his right ear beginning at 500 Hertz and sloping 
downward through 4000 Hertz.  The results of the private 
physician's audiometry testing were reported in a format that 
the Board is unable to use.  Kelly v. Brown, 7 Vet. App. 471 
(1995) (the Board is precluded from interpreting graphical 
representations of puretone threshold evaluations).  
Consequently, the Board is unable to consider the results 
from this examination.

In January 2006, the veteran received another private medical 
evaluation for hearing loss.  Audiometric testing revealed 
elevated puretone thresholds at each of the four specified 
frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
60
60
60
LEFT
40
40
55
55
50

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 56 decibels in the right ear.  Speech 
discrimination testing revealed the veteran had speech 
recognition ability of 72 percent in the right ear.  Under 
Diagnostic Code 6100, these test scores correspond to Level V 
hearing in the veteran's right ear.

The veteran underwent a VA audiological examination in March 
2006.  Audiometric testing was performed on both of the 
veteran's ears, however, the report expresses the audiometric 
results for only the right ear.  This testing confirmed 
elevated puretone thresholds in the right ear at the four 
specified frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
65
65
45
LEFT
-
-
-
-
-

In this case, the average pure tone threshold in the 
veteran's right ear was reported as 58 decibels; the Board 
calculates it as 55 decibels.  Speech audiometry testing 
revealed speech recognition ability of 52 percent in the 
right ear.  These test results correspond to Level VII 
hearing in the right ear.

In July 2007, the veteran was seen for a second VA 
audiological examination.  Audiometric testing indicated the 
following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
70
65
60
LEFT
35
35
55
50
50

Here, the audiometric results indicate an average pure tone 
threshold of 61 decibels in the right ear.  Speech audiometry 
testing indicated that the veteran had speech recognition 
ability of 64 percent in the right ear.  Applying Diagnostic 
Code 6100, this examination indicated Level VI hearing in the 
right ear.

In August 2008, the veteran underwent a third VA audiological 
examination.  Another audiometric test performed at that time 
again confirmed elevated puretone hearing thresholds at each 
of the four identified frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
70
70
60
LEFT
35
35
50
50
50

The average pure tone threshold (using the four 1000 to 4000 
frequencies) was 63 decibels in the right ear.  The veteran 
registered speech recognition scores of 44 percent in that 
ear.  Under Diagnostic Code 6100, this corresponds to Level 
VIII hearing in the right ear.

Repeated audiometric and speech audiometry testing performed 
by both VA and private audiologists have revealed that the 
veteran has, at worst, Level VIII hearing in his right ear.  
Applying the assigned designations for the level of hearing 
in each of the veteran's ears, a zero percent disability 
evaluation is warranted.  The audiometric results do not meet 
the requirements to be classified as one of the "exceptional 
patterns" of hearing impairment.  Therefore, the provisions 
of 38 C.F.R. § 4.86 are not applicable here.

The Board has also considered the statements made by the 
veteran in his February 2006 claim letter, July 2006 Notice 
of Disagreement letter, typewritten attachments to his 
December 2006 VA Form 9, and various correspondence from the 
veteran in March 2006, February 2008, and May 2008.  The 
Board has also reviewed two typewritten lay statements from 
the veteran's former co-workers, both of which were submitted 
in July 2006.  Even if the veteran's lay assertions and those 
of his former co-workers could be construed as allegations of 
decreased hearing, however, they are insufficient to 
establish entitlement to a higher evaluation for bilateral 
hearing loss because "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The Board notes that 
the veteran is free to submit evidence at a future date in 
furtherance of the assignment of a higher evaluation, such as 
recent audiological testing reports and data.  In this case, 
the "mechanical application" of the diagnostic criteria to 
the evidence at hand establishes a zero percent evaluation 
for right ear hearing loss.

Finally, the veteran has submitted no evidence showing that 
his right ear hearing loss has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Overall, the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for right ear 
hearing loss, and this claim must be denied.  38 C.F.R. 
§§ 4.3, 4.7 (2007).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for entitlement to a compensable evaluation for right 
ear hearing loss in a March 2006 notification letter.  A 
separate notification letter, also sent to the veteran in 
March 2006, advised him that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was provided with even further notification in this 
regard in the RO's November 2006 Statement of the Case.  He 
was subsequently given a reasonable opportunity to respond. 
Before the RO's readjudication of this matter in an October 
2007 Supplemental Statement of the Case.

With regard to the increased evaluation claim included in 
this decision, however, the Board is aware of the decision of 
the United States Court of Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate notice 
requires that:  (1) VA notify the veteran that, to 
substantiate such a claim, the veteran must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life; 
(2) if the diagnostic code under which the veteran is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran; (3) 
the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the RO's March 2006 
notification letter was in substantial compliance with the 
first and fourth requirements of Vazquez-Flores to the extent 
that the veteran was notified that he needed to submit 
evidence of worsening that could include medical and 
laboratory evidence, as well as lay evidence from other 
individuals who could describe from their knowledge and 
personal observations the manner in which his disabilities 
worsened.  Nevertheless, this letter did not provide the type 
of notification set forth in the second and third 
requirements of Vazquez-Flores.  As such, the veteran has 
received inadequate notice, and the Board must proceed with 
an analysis of whether he was prejudiced by this error.  See 
Sanders, 487 F.3d at 889.

As discussed above, the determination of whether the veteran 
is entitled to an increased disability rating for hearing 
loss in his right ear is dependent upon a mechanical 
application of audiometric testing results to the diagnostic 
criteria, thus relying upon factors beyond the claimant 
demonstrating a worsening and impact of that worsening on his 
employment and daily life.  In the November 2006 Statement of 
the Case referenced above, the veteran was provided with the 
full provisions of 38 C.F.R. § 4.85, Table VI, Table VIA, and 
Diagnostic Code 6100.  These provisions explain the specific 
audiometric findings and criteria that are applied to the 
diagnostic codes and the methodology by which they are 
applied to determine the appropriate disability rating.  As 
discussed above, the veteran's claim was subsequently 
readjudicated in an October 2007 Supplemental Statement of 
the Case and the veteran was provided a reasonable 
opportunity to respond.

Accordingly, the Board finds that any notice errors with 
regard to the second and third requirements of Vazquez-Flores 
are not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders, 487 
F.3d at 889.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's VA medical records and identified 
private treatment records have been obtained.  Additionally, 
he was afforded three VA examinations in March 2006, July 
2007, and August 2008 by an examiner who reviewed the claims 
file.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to a compensable evaluation for right ear hearing 
loss is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


